Exhibit 10.69

FIRST AMENDMENT TO THE
REALOGY CORPORATION 2011-2012 MULTI-YEAR RETENTION PLAN
First Amendment to the Realogy Corporation 2011-2012 Multi-Year Retention Plan
(the “First Amendment”).
WHEREAS, the Compensation Committee (“Committee”) of the Board of Directors of
Domus Holdings Corp. (“Holdings”), the indirect parent company of Realogy
Corporation (“Realogy”), adopted the Realogy Corporation 2011-2012 Multi-Year
Retention Plan (the “Plan”) on November 4, 2010;
WHEREAS, the “Amendment and Plan Termination” section of the Plan permits the
Committee to make certain amendments to the Plan; and
WHEREAS, the Committee believes it is in the best interests of Realogy to amend
the timing of payment of the 2012 retention amounts under the Plan, none of
which have become payable, by amending and restating the “Distribution of the
Retention Pool Payment Potential” section of the Plan in its entirety;
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of December
6, 2011:    
1.
The “Distribution of the Retention Pool Payment Potential” section of the Plan
is hereby amended and restated in its entirety to read as follows:

The Retention Plan payment potential amounts subject to any proration
adjustments or any other adjustments deemed necessary by the Plan Administrator
will be distributed to eligible participants according to the following
schedule.
Payment Date (on or about) and Payment Amounts(3)
4/5/2011
10/5/2011
7/6/2012
10/5/2012
All participants:
25% of payment potential will be distributed
All participants:
25% of payment potential will be distributed
Level 1 participants:
30% of payment potential will be distributed
Levels 2 &3 participants:
37.5% of payment potential will be distributed
All other participants:
50% of payment potential will be distributed
Level 1 participants:
20% of payment potential will be distributed
Levels 2 & 3 participants:
12.5% of payment potential will be distributed



(3) Subject to proration as described in the above “Proration of Retention
Payments” section. Employee level was based on each participant’s job level as
recorded in the Company’s Oracle HR system at the time the Plan was amended.

1

--------------------------------------------------------------------------------

Exhibit 10.69



•
Employees added to the Plan after its adoption will receive retention payments
based on the Proration of Retention Payments section above. The maximum
Retention Payment Potential for employees added to the Plan after its adoption
shall be his/her Annual Bonus Plan Percentage X (multiplied by) Base Salary at
the time he/she is added to the Plan and will be paid according to the dates and
proportions of payout percentages outlined in the above table titled “Payment
Date (on or about) and Payment Amounts”.

2.
A new schedule named “Schedule B” in the form of Schedule B annexed hereto that
enumerates the employee levels of Plan participants is hereby annexed to the
Plan.

3.
The Plan, as hereby amended, remains in full force and effect.

IN WITNESS WHEREOF, and as evidence of the adoption of this First Amendment,
Realogy has caused the same to be executed by its duly authorized officer on
this 6th day of December 2011.
ATTEST:                        REALOGY CORPORATION


/s/ Pete Wickert                     By: /s/ David J. Weaving        
Name: David J. Weaving
Title: Executive Vice President and Chief Administrative Officer



2

--------------------------------------------------------------------------------

Exhibit 10.69

Schedule B
Retention Plan Participants by Level as of December 6, 2011
Level
# of Participants
Types of Positions in Level
1
8
Executive Leadership Committee
2 & 3
195
Senior Vice Presidents, Vice Presidents
Other
1,375
All other plan participants (1)
Total
1,578
 

(1) Also includes Vice Presidents whose job scope and responsibility does not
meet the criteria for inclusion in level 3.

3